Exhibit 10(v)



AMENDMENT TO THE SHARE EXCHANGE AGREEMENT



THIS AMENDMENT TO THE SHARE EXCHANGE AGREEMENT (this “Amendment”) is entered
into as of July 22, 2009, by and between Montana Mining Corp. (the “Company”)
which is a corporation incorporated pursuant to the laws of the State of Nevada,
Produced Water Solutions, Inc. (“PWS”) which is a private company incorporated
pursuant to the laws of the Province of Alberta, and the shareholders of PWS
(the “Shareholders”), all of the above parties herein collectively referred to
as the “Parties” or singularly as a “Party”.

WITNESSETH:
WHEREAS, the Company, PWS, and the Shareholders entered into a Share Exchange
Agreement on November 20, 2008, as amended on February 2, 2009 and July 10, 2009
(the “Agreement”), whereby the Company intends to acquire all of the outstanding
shares of PWS from the Shareholders in exchange for an agreed upon number of
shares of the Company’s common stock, whereby PWS will become a wholly-owned
subsidiary of the Company; and

WHEREAS, in order to accommodate certain issues pertaining to the Agreement, the
Parties desire to further amend the Agreement to extend the date for the closing
of the Agreement; and

WHEREAS, pursuant to Article VIII Section 1. of the Agreement titled
Miscellaneous subtitled Amendment and Modification; Waiver the Parties hereto
are permitted to amend the terms of the Agreement pursuant to a written
instrument signed by all Parties; and

NOW, THEREFORE, in consideration of the foregoing recitals and subject to the
terms and conditions herein contained, the Parties hereto agree as follows:

1.      Amendment. The Parties hereto agree to amend the Agreement as follows:

The Parties hereby agree to amend Article II Section 2.5 titled Exchange of
Shares subtitled Closing in its entirety as follows:

2.5 Closing. The closing of the transaction contemplated hereby shall take place
on or before December 31, 2009 (the “Closing”), subject to the approval of the
Company’s stockholders and other pre-closing conditions.

2.     Conditions of Effectiveness. This Amendment shall become effective when
the Company has received the counterparts of this Amendment, executed and
delivered by PWS and the Shareholders.

3.      Representations and Warranties of the Company. In order to induce PWS
and the Shareholders to enter into this Amendment, the Company hereby makes the
following representations and warranties to PWS and the Shareholders:

3.1.     Corporate Power and Authorization. The Company has the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Amendment.



22

--------------------------------------------------------------------------------

3.2.     No Conflict. Neither the execution and delivery by the Company of this
Amendment nor the consummation of the transactions contemplated or required
hereby nor compliance by the Company with the terms, conditions and provisions
hereof will conflict with or result in a breach of any of the terms, conditions
or provisions of the certificate of incorporation or bylaws of the Company or
any law, regulation, order, writ, injunction or decree of any court or
governmental instrumentality or any agreement or instrument to which the Company
is a party or by which any of its properties is bound, or constitute a default
thereunder or result in the creation or imposition of any lien.

3.3.     Authorization; Governmental Approvals. The execution and delivery by
the Company of this Amendment and the consummation of the transactions
contemplated hereby (i) have been duly authorized by all necessary corporate
action on the part of the Company and (ii) do not and will not require any
authorization, consent, approval or license from or any registration,
qualification, designation, declaration or filing with, any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.

3.4.     Valid and Binding Effect. This Amendment has been duly and validly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms.

4.     Amendment to the Agreement. The Agreement is hereby, and shall henceforth
be deemed to be, amended, modified and supplemented in accordance with the
provisions hereof, and the respective rights, duties and obligations under the
Agreement shall hereafter be determined, exercised and enforced under the
Agreement, subject in all respects to such amendments, modifications, and
supplements and all terms and conditions of this Amendment.

5.     Ratification of the Agreement. Except as expressly set forth in this
Amendment, all agreements, covenants, undertakings, provisions, stipulations,
and promises contained in the Agreement are hereby ratified, readopted,
approved, and confirmed and remain in full force and effect.

6.     No Implied Waiver. The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver or
modification of any provision of, or operate as a waiver of any right, power or
remedy of the Parties under the Agreement, or prejudice any right or remedy that
the Parties may have or may have in the future under or in connection with the
Agreement, or any instrument or agreement referred to therein. The Parties
acknowledge and agree that the representations and warranties contained in the
Agreement, and in this Amendment shall survive the execution and delivery of
this Amendment and the effectiveness hereof.

7.     Multiple Counterparts. This Amendment may be executed in several
counterparts, each of which will be deemed to be an original but all of which
will constitute one in the same instrument. However, in enforcing any Party's
rights under this Amendment it will be necessary to produce only one copy of
this Amendment signed by the Party to be charged. A signature sent by legible
facsimile shall be deemed an original.



23

--------------------------------------------------------------------------------

8.      Governing Law. This Amendment will be construed and enforced in
accordance with and governed by the laws of the State of Utah, without reference
to principles of conflicts of law. Each of the Party’s consent to the
jurisdiction of the federal courts whose districts encompass any part of the
State of Utah in connection with any dispute arising under this Amendment and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of such proceeding
in such jurisdictions. Each of the Party’s hereby agree that if a Party to this
Amendment obtains a judgment against it in such a proceeding, the Party which
obtained such judgment may enforce same by summary judgment in the courts of any
country having jurisdiction over the Party against whom such judgment was
obtained, and each Party hereby waives any defenses available to it under local
law and agrees to the enforcement of such a judgment. Each Party to this
Amendment irrevocably consents to the service of process in any such proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such Party at its address set forth in the Agreement. Nothing herein
shall affect the right of any Party to serve process in any other manner
permitted by law.



IN WITNESS WHEREOF each of the Party’s hereto have executed this Agreement as of
the date first set forth above.

Montana Mining Corp.



/s/ Ruairidh Campbell

By: Ruairidh Campbell                              

Chief Executive Officer



Produced Water Solutions, Inc.



/s/ Al Radford

By: Al Radford                         

President

                         

Produced Water Solutions, Inc. Shareholders



Canadian Prestige Ltd.



/s/ Al Radford

By: Al Radford
Owner



Maple Leaf Development Corp.



/s/ Ken Weenink

By: Ken Weenink
Owner



/s/ Bryan Gossen

Bryan Gossen



24

--------------------------------------------------------------------------------